CONSENT OF INDEPENDENT PUBLIC ACCOUNTANT As the independent accounting firm for Scharf Investments, LLC, we hereby consent to (i) reference to the use of return information that has been derived from information that has been examined by Ashland Partners & Company LLP noted on the Independent Accountant’s Report dated December 11, 2015 and (ii) to all references to our firm included in or made a part of the Prospectus and Statement of Additional Information for the Scharf Fund, Scharf Balanced Opportunity Fund, Scharf Opportunity Fund, Scharf Alpha Opportunity Fund. By: /s/ CarrieZippi Carrie Zippi, CPA Partner Ashland Partners & Company LLP. 525 Bigham Knoll, Suite 200 Jacksonville, OR 97530 January 20, 2016
